Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 1 of 16 Page ID #:366



  1   ROBERT L. WALLAN (SBN 126480)
  2
      robert.wallan@pillsburylaw.com
      PILLSBURY WINTHROP SHAW PITTMAN LLP
  3   725 South Figueroa Street, Suite 2800
  4   Los Angeles, CA 90017-5406
      Telephone:     213.488.7100
  5   Facsimile:     213.629.1033
  6
      Attorneys for Plaintiff
  7   BANC OF CALIFORNIA, N.A.
  8

  9                         UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11

 12   BANC OF CALIFORNIA NATIONAL               Case No. 8:20-cv-00132-DOC-DFM
      ASSOCIATION,
 13                                             STIPULATED PROTECTIVE
                        Plaintiff,              ORDER
 14

 15               vs.
 16   FEDERAL INSURANCE COMPANY,                Judge: Honorable David O. Carter
 17                                             Magistrate: Hon. Douglas F. McCormick
                        Defendant.
 18                                             Discovery Document: Referred to
                                                Magistrate Judge Douglas F. McCormick
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                          ‐1‐
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                    CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                   4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 2 of 16 Page ID #:367



  1   1.          A. PURPOSES AND LIMITATIONS
  2               Discovery in this action may involve production of confidential, proprietary, or
  3   private information for which special protection from public disclosure and from use
  4   for any purpose other than prosecuting this litigation may be warranted. Accordingly,
  5   the parties hereby stipulate to and petition the Court to enter the following Stipulated
  6   Protective Order. The parties acknowledge that this Order does not confer blanket
  7   protections on all disclosures or responses to discovery and that the protection it affords
  8   from public disclosure and use extends only to the limited information or items that are
  9   entitled to confidential treatment under the applicable legal principles. The parties
 10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
 11   Order does not entitle them to file confidential information under seal; Civil Local Rule
 12   79-5 sets forth the procedures that must be followed and the standards that will be
 13   applied when a party seeks permission from the court to file material under seal.
 14               B. GOOD CAUSE STATEMENT
 15               Plaintiff Banc of California, N.A. (“Plaintiff” or “Banc”) brings this action for a
 16   single claim of breach of contract against Defendant Federal Insurance Company
 17   (“Defendant” or “Federal”) under a financial institution bond issued by Federal to Banc
 18   (Defendant and Plaintiff are referred to collectively herein as the “Parties”). The claim
 19   relates to a loan issued to Mary Carole McDonnell. Before this lawsuit there was other
 20   litigation filed relating to Ms. McDonnell and involving third parties which settled in
 21   the course of a mediation on a confidential basis.
 22               The Parties expect that discovery in this case may include the production of
 23   documents that contain confidential and commercially sensitive information to the
 24   Parties as well as third parties not named in this action. Banc has litigated and settled
 25   actions against such non-parties in an attempt to recover its loss. Banc considers the
 26   correspondence and documents exchanged during mediation and settlement
 27   negotiations, which are now being sought in discovery, to be confidential and
 28   potentially harmful to the commercial viability and public reputations of such non-
                                                      ‐2‐
                                                                                STIPULATED PROTECTIVE ORDER
                                                                              CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                             4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 3 of 16 Page ID #:368



  1   parties if the information were to be publicly disclosed. Banc believes that protection
  2   from public disclosure and from use for any purpose other than prosecution of this
  3   action is warranted.
  4               Such confidential information is likely to consist of, among other things,
  5   confidential business or financial information, settlement communications and
  6   documents, documents and correspondence related to mediation, information otherwise
  7   generally unavailable to the public, or which may be privileged or otherwise protected
  8   from disclosure under state or federal statutes, court rules, case decisions, or common
  9   law.        Accordingly, to expedite the flow of information, to facilitate the prompt
 10   resolution of disputes over confidentiality of discovery materials, to adequately protect
 11   information the Parties are entitled to keep confidential, to ensure that the Parties are
 12   permitted reasonable necessary uses of such material in preparation for and in the
 13   conduct of trial, to address their handling at the end of the litigation, and serve the ends
 14   of justice, a protective order for such information is justified in this matter. It is the
 15   intent of the Parties that information will not be designated as confidential for tactical
 16   reasons and that nothing be so designated without a good faith belief that it has been
 17   maintained in a confidential, non-public manner, and there is good cause why it should
 18   not be part of the public record of this case.
 19   2.          DEFINITIONS
 20               2.1   Action: This pending federal lawsuit entitled Banc of California National
 21   Association v. Federal Insurance Company, United States District Court for the Central
 22   District of California, Case No. 8:20-cv-00132-DOC-DFM
 23               2.2   Challenging Party: a Party or Non-Party that challenges the designation of
 24   information or items under this Order.
 25               2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
 26   it is generated, stored or maintained) or tangible things that qualify for protection under
 27   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 28   Statement.
                                                     ‐3‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 4 of 16 Page ID #:369



  1               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
  2   support staff).
  3               2.5   Designating Party: a Party or Non-Party that designates information or
  4   items that it produces in disclosures or in responses to discovery as
  5   “CONFIDENTIAL.”
  6               2.6   Disclosure or Discovery Material: all items or information, regardless of
  7   the medium or manner in which it is generated, stored, or maintained (including, among
  8   other things, testimony, transcripts, and tangible things), that are produced or generated
  9   in disclosures or responses to discovery in this matter.
 10               2.7   Expert: a person with specialized knowledge or experience in a matter
 11   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 12   expert witness or as a consultant in this Action.
 13               2.8   House Counsel: attorneys who are employees of a party to this Action.
 14   House Counsel does not include Outside Counsel of Record or any other outside
 15   counsel.
 16               2.9   Non-Party: any natural person, partnership, corporation, association, or
 17   other legal entity not named as a Party to this action.
 18               2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 19   this Action but are retained to represent or advise a party to this Action and have
 20   appeared in this Action on behalf of that party or are affiliated with a law firm which
 21   has appeared on behalf of that party, and includes support staff.
 22               2.11 Party: any party to this Action, including all of its officers, directors,
 23   employees, consultants, retained experts, and Outside Counsel of Record (and their
 24   support staffs).
 25               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 26   Discovery Material in this Action.
 27               2.13 Professional Vendors: persons or entities that provide litigation support
 28   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                     ‐4‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 5 of 16 Page ID #:370



  1   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  2   their employees and subcontractors.
  3               2.14 Protected Material: any Disclosure or Discovery Material that is
  4   designated as “CONFIDENTIAL.”
  5               2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  6   from a Producing Party.
  7   3.          SCOPE
  8               The protections conferred by this Stipulation and Order cover not only Protected
  9   Material (as defined above), but also (1) any information copied or extracted from
 10   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 11   Material; and (3) any testimony, conversations, or presentations by Parties or their
 12   Counsel that might reveal Protected Material.
 13               Any use of Protected Material at trial shall be governed by the orders of the trial
 14   judge. This Order does not govern the use of Protected Material at trial.
 15   4.          DURATION
 16               Once a case proceeds to trial, all of the information that was designated as
 17   confidential or maintained pursuant to this protective order used or introduced as an
 18   exhibit at trial becomes public and will be presumptively available to all members of
 19   the public, including the press, unless compelling reasons supported by specific legal
 20   and factual findings to proceed otherwise are made to the trial judge in advance of the
 21   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir.
 22   2006) (distinguishing “good cause” showing for sealing documents produced in
 23   discovery from “compelling reasons” standard when merits-related documents are part
 24   of court record). Prior to the trial, the parties shall meet and confer to discuss how to
 25   handle Confidential Material and may seek additional relief from the Court.
 26               Even after final disposition of this litigation, the confidentiality obligations
 27   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 28   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                                                      ‐5‐
                                                                                STIPULATED PROTECTIVE ORDER
                                                                              CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                             4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 6 of 16 Page ID #:371



  1   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
  2   and (2) final judgment herein after the completion and exhaustion of all appeals,
  3   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
  4   any motions or applications for extension of time pursuant to applicable law.
  5   5.          DESIGNATING PROTECTED MATERIAL
  6               5.1   Exercise of Restraint and Care in Designating Material for Protection.
  7   Each Party or Non-Party that designates information or items for protection under this
  8   Order must take care to limit any such designation to specific material that qualifies
  9   under the appropriate standards. The Designating Party must designate for protection
 10   only those parts of material, documents, items, or oral or written communications that
 11   qualify so that other portions of the material, documents, items, or communications for
 12   which protection is not warranted are not swept unjustifiably within the ambit of this
 13   Order.
 14               Mass, indiscriminate, or routinized designations are prohibited. Designations
 15   that are shown to be clearly unjustified or that have been made for an improper purpose
 16   (e.g., to unnecessarily encumber the case development process or to impose
 17   unnecessary expenses and burdens on other parties) may expose the Designating Party
 18   to sanctions.
 19               If it comes to a Designating Party’s attention that information or items that it
 20   designated for protection do not qualify for protection, that Designating Party must
 21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 22               5.2   Manner and Timing of Designations. Except as otherwise provided in this
 23   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 24   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 25   Order must be clearly so designated before the material is disclosed or produced.
 26               Designation in conformity with this Order requires:
 27                (a) for information in documentary form (e.g., paper or electronic documents,
 28   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                                     ‐6‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 7 of 16 Page ID #:372



  1   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  2   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  3   portion or portions of the material on a page qualifies for protection, the Producing Party
  4   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
  5   in the margins).
  6               A Party or Non-Party that makes original documents available for inspection
  7   need not designate them for protection until after the inspecting Party has indicated
  8   which documents it would like copied and produced. During the inspection and before
  9   the designation, all of the material made available for inspection shall be deemed
 10   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 11   copied and produced, the Producing Party must determine which documents, or portions
 12   thereof, qualify for protection under this Order. Then, before producing the specified
 13   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
 14   that contains Protected Material. If only a portion or portions of the material on a page
 15   qualifies for protection, the Producing Party also must clearly identify the protected
 16   portion(s) (e.g., by making appropriate markings in the margins).
 17                (b) for testimony given in depositions that the Designating Party identify the
 18   Disclosure or Discovery Material on the record, before the close of the deposition all
 19   protected testimony.
 20                (c) for information produced in some form other than documentary and for
 21   any other tangible items, that the Producing Party affix in a prominent place on the
 22   exterior of the container or containers in which the information is stored the legend
 23   “CONFIDENTIAL.”             If only a portion or portions of the information warrants
 24   protection, the Producing Party, to the extent practicable, shall identify the protected
 25   portion(s).
 26               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 27   failure to designate qualified information or items does not, standing alone, waive the
 28   Designating Party’s right to secure protection under this Order for such material. Upon
                                                    ‐7‐
                                                                             STIPULATED PROTECTIVE ORDER
                                                                           CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                          4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 8 of 16 Page ID #:373



  1   timely correction of a designation, the Receiving Party must make reasonable efforts to
  2   assure that the material is treated in accordance with the provisions of this Order.
  3               5.4   Limits on Designation. Notwithstanding any other provision herein,
  4   nothing in this order shall be construed to allow a Party to Designate as Confidential
  5   documents or information which appears in the public record.
  6   6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
  7               6.1   Timing of Challenges.      Any Party or Non-Party may challenge a
  8   designation of confidentiality at any time that is consistent with the Court’s Scheduling
  9   Order.
 10               6.2   Meet and Confer.     The Challenging Party shall initiate the dispute
 11   resolution process under Local Rule 37.1 et seq.
 12               6.3   The burden of persuasion in any such challenge proceeding shall be on the
 13   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 14   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 15   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 16   the confidentiality designation, all parties shall continue to afford the material in
 17   question the level of protection to which it is entitled under the Producing Party’s
 18   designation until the Court rules on the challenge.
 19   7.          ACCESS TO AND USE OF PROTECTED MATERIAL
 20               7.1   Basic Principles. A Receiving Party may use Protected Material that is
 21   disclosed or produced by another Party or by a Non-Party in connection with this Action
 22   only for prosecuting, defending, or attempting to settle this Action. Such Protected
 23   Material may be disclosed only to the categories of persons and under the conditions
 24   described in this Order. When the Action has been terminated, a Receiving Party must
 25   comply with the provisions of Section 13 below (FINAL DISPOSITION).
 26               Protected Material must be stored and maintained by a Receiving Party at a
 27   location and in a secure manner that ensures that access is limited to the persons
 28   authorized under this Order.
                                                    ‐8‐
                                                                             STIPULATED PROTECTIVE ORDER
                                                                           CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                          4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 9 of 16 Page ID #:374



  1               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  2   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
  3   may disclose any information or item designated “CONFIDENTIAL” only to:
  4                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  5   employees of said Outside Counsel of Record to whom it is reasonably necessary to
  6   disclose the information for this Action;
  7                (b) the officers, directors, and employees (including House Counsel) of the
  8   Receiving Party to whom disclosure is reasonably necessary for this Action;
  9                (c) Experts (as defined in this Order) of the Receiving Party to whom
 10   disclosure is reasonably necessary for this Action and who have signed the
 11   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 12                (d) the court and its personnel;
 13                (e) court reporters and their staff;
 14                (f) professional jury or trial consultants, mock jurors, and Professional
 15   Vendors to whom disclosure is reasonably necessary for this Action and who have
 16   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 17                (g) the author or recipient of a document containing the information or a
 18   custodian or other person who otherwise possessed or knew the information;
 19                (h) during their depositions, witnesses, and attorneys for witnesses, in the
 20   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 21   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 22   not be permitted to keep any confidential information unless they sign the
 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
 24   by the Designating Party or ordered by the court. Pages of transcribed deposition
 25   testimony or exhibits to depositions that reveal Protected Material may be separately
 26   bound by the court reporter and may not be disclosed to anyone except as permitted
 27   under this Stipulated Protective Order; and
 28
                                                      ‐9‐
                                                                             STIPULATED PROTECTIVE ORDER
                                                                           CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                          4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 10 of 16 Page ID #:375



  1                (i) any mediator or settlement officer, and their supporting personnel,
  2   mutually agreed upon by any of the parties engaged in settlement discussions.
  3                (j) Regulatory or auditing authorities or professionals.
  4   8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  5   OTHER LITIGATION
  6               If a Party is served with a subpoena or a court order issued in other litigation that
  7   compels disclosure of any information or items designated in this Action as
  8   “CONFIDENTIAL,” that Party must:
  9                (a) promptly notify in writing the Designating Party. Such notification shall
 10   include a copy of the subpoena or court order;
 11                (b) promptly notify in writing the party who caused the subpoena or order to
 12   issue in the other litigation that some or all of the material covered by the subpoena or
 13   order is subject to this Protective Order. Such notification shall include a copy of this
 14   Stipulated Protective Order; and
 15                (c) cooperate with respect to all reasonable procedures sought to be pursued
 16   by the Designating Party whose Protected Material may be affected.
 17               If the Designating Party timely seeks a protective order, the Party served with the
 18   subpoena or court order shall not produce any information designated in this action as
 19   “CONFIDENTIAL” before a determination by the court from which the subpoena or
 20   order issued, unless the Party has obtained the Designating Party’s permission. The
 21   Designating Party shall bear the burden and expense of seeking protection in that court
 22   of its confidential material and nothing in these provisions should be construed as
 23   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 24   from another court. However, nothing in this protective order prohibits the Party served
 25   with the subpoena or court order to object to same or to seek protection against such
 26   subpoena from the court having jurisdiction over said subpoena or court order.
 27

 28
                                                       ‐10‐
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                               4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 11 of 16 Page ID #:376



  1   9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  2   IN THIS LITIGATION
  3                (a) The terms of this Order are applicable to information produced by a Non-
  4   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
  5   by Non-Parties in connection with this litigation is protected by the remedies and relief
  6   provided by this Order. Nothing in these provisions should be construed as prohibiting
  7   a Non-Party from seeking additional protections.
  8                (b) In the event that a Party is required, by a valid discovery request, to
  9   produce a Non-Party’s confidential information in its possession, and the Party is
 10   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 11   information, then the Party shall:
 12                   (1) promptly notify in writing the Requesting Party and the Non-Party
 13   that some or all of the information requested is subject to a confidentiality agreement
 14   with a Non-Party;
 15                   (2) promptly provide the Non-Party with a copy of the Stipulated
 16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 17   specific description of the information requested; and
 18                   (3) make the information requested available for inspection by the Non-
 19   Party, if requested.
 20                (c) If the Non-Party fails to seek a protective order from this court within 14
 21   days of receiving the notice and accompanying information, the Receiving Party may
 22   produce the Non-Party’s confidential information responsive to the discovery request.
 23   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 24   any information in its possession or control that is subject to the confidentiality
 25   agreement with the Non-Party before a determination by the court. Absent a court order
 26   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
 27   in this court of its Protected Material.
 28
                                                    ‐11‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 12 of 16 Page ID #:377



  1   10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  3   Protected Material to any person or in any circumstance not authorized under this
  4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  5   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  7   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
  8   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
  9   that is attached hereto as Exhibit A.
 10   11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 11   PROTECTED MATERIAL
 12               When a Producing Party gives notice to Receiving Parties that certain
 13   inadvertently produced material is subject to a claim of privilege or other protection,
 14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 16   may be established in an e-discovery order that provides for production without prior
 17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 18   parties reach an agreement on the effect of disclosure of a communication or
 19   information covered by the attorney-client privilege or work product protection, the
 20   parties may incorporate their agreement in the stipulated protective order submitted to
 21   the court.
 22   12.         MISCELLANEOUS
 23               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 24   person to seek its modification by the Court in the future.
 25               12.2 Right to Assert Other Objections. By stipulating to the entry of this
 26   Protective Order no Party waives any right it otherwise would have to object to
 27   disclosing or producing any information or item on any ground not addressed in this
 28
                                                     ‐12‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 13 of 16 Page ID #:378



  1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  2   ground to use in evidence of any of the material covered by this Protective Order.
  3               12.3 Filing Protected Material. A Party that seeks to file under seal any
  4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  5   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  6   Protected Material at issue. If a Party’s request to file Protected Material under seal is
  7   denied by the court, then the Receiving Party may file the information in the public
  8   record unless otherwise instructed by the court.
  9   13.         FINAL DISPOSITION
 10               After the final disposition of this Action, as defined in paragraph 4, within 60
 11   days of a written request by the Designating Party, each Receiving Party must return all
 12   Protected Material to the Producing Party or destroy such material. As used in this
 13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 14   summaries, and any other format reproducing or capturing any of the Protected
 15   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 16   must submit a written certification to the Producing Party (and, if not the same person
 17   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 18   category, where appropriate) all the Protected Material that was returned or destroyed
 19   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 20   compilations, summaries or any other format reproducing or capturing any of the
 21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 22   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 23   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 24   work product, and consultant and expert work product, even if such materials contain
 25   Protected Material. Any such archival copies that contain or constitute Protected
 26   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
 27

 28
                                                     ‐13‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 14 of 16 Page ID #:379



  1   14.         Any violation of this Order may be punished by any and all appropriate measures
  2   including, without limitation, contempt proceedings and/or monetary sanctions.
  3

  4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5    Dated: August 17, 2020                      PILLSBURY WINTHROP SHAW
  6                                                PITTMAN LLP
  7

  8                                                        /S/ ROBERT WALLAN
                                             By:                 ROBERT WALLAN
  9
                                                   Attorneys for Plaintiff BANC OF
 10
                                                   CALIFORNIA NATIONAL
 11                                                ASSOCIATION
 12

 13
       Dated: August 11, 2020                      ANDERSON, MCPHARLIN & CONNERS
 14                                                LLP
 15

 16                                                        /S/ DAVID J. BILLINGS
                                             By:                CARLETON R. BURCH
 17
                                                               KENNETH D. WATNICK
 18                                                              DAVID J. BILLINGS
 19
                                                   Attorneys for Defendant FEDERAL
 20                                                INSURANCE COMPANY
 21

 22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 23
      Dated: August 28, 2020
 24

 25

 26

 27   Douglas F. McCormick
      United States Magistrate Judge
 28
                                                    ‐14‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 15 of 16 Page ID #:380



  1                                       ATTESTATION
  2   Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed
  3   and on whose behalf the filing is submitted, concur in the filing’s content and have
  4   authorized this filing.
  5

  6

  7
       Dated: August 17, 2020                    PILLSBURY WINTHROP SHAW
                                                 PITTMAN LLP
  8

  9
                                                         /S/ ROBERT WALLAN
 10                                       By:                  ROBERT WALLAN
 11                                              Attorneys for Plaintiff BANC OF
 12                                              CALIFORNIA NATIONAL
                                                 ASSOCIATION
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  ‐15‐
                                                                              STIPULATED PROTECTIVE ORDER
                                                                            CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                           4838‐3990‐4708.v3
      2227701 1
Case 8:20-cv-00132-DOC-DFM Document 28 Filed 08/28/20 Page 16 of 16 Page ID #:381



  1                                               EXHIBIT A
  2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,                                            [print or type full name], of
  5   [print or type full address], declare under penalty of perjury that I have read in its
  6   entirety and understand the Stipulated Protective Order that was issued by the United
  7   States District Court for the Central District of California on _____________ [date] in
  8   the case of Banc of California, N.A. v. Federal Insurance Company, Case No.:
  9   8:20−cv−00132−DOC-DFM. I agree to comply with and to be bound by all the terms
 10   of this Stipulated Protective Order and I understand and acknowledge that failure to so
 11   comply could expose me to sanctions and punishment in the nature of contempt. I
 12   solemnly promise that I will not disclose in any manner any information or item that is
 13   subject to this Stipulated Protective Order to any person or entity except in strict
 14   compliance with the provisions of this Order.
 15               I further agree to submit to the jurisdiction of the United States District Court for
 16   the Central District of California for the purpose of enforcing the terms of this Stipulated
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint _________________________ [print or type full name] of
 19                                                 [print or type full address and telephone
 20   number] as my California agent for service of process in connection with this action or
 21   any proceedings related to enforcement of this Stipulated Protective Order.
 22   Date:
 23   City and State where sworn and signed:
 24

 25   Printed name:
 26

 27   Signature:
 28
                                                       ‐16‐
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                CASE NO: 8:20‐CV‐00132‐DOC‐DFM
                                                                                               4838‐3990‐4708.v3
      2227701 1
